Case 1:19-cv-00746-LO-JFA Document 74 Filed 12/23/20 Page 1 of 16 PageID# 594




                IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA


                                      Alexandria Division

Malcolm Muhammad,                               )
      PlaintifT,                                )
                                                )
V.                                              )                          l:19cv746(LO/JFA)
                                                )
William Jarrett, et                             )
      Defendants.                               )

                                 MEMORANDUM OPINION


       Under consideration is a motion to dismiss filed by defendants William Jarrett, Gregory

L. Holloway, R. Woodson, Chaplain William Jackson, Chaplain Patrick Jones, E. Witt, and

Teresa Harvey and joined by defendants Queen Goodwyn and Stacie Turner. See Dkt. Nos. 44-

45, 66-68.' Defendants' motion is filed under Rule 12(b)(6)of the Federal Rules of Civil

Procedure and argues that the allegations in plaintiffs amended complaint[Dkt. No. 7] are

insufficient to support his claims for relief under the First, Eighth, and Fourteenth Amendments

as well as the Religious Land Use and Institutionalized Persons Act("RLUIPA").^ Plaintiff was

provided the notice required by Local Rule 7(K)and the opportunity to file responsive materials

pursuant to Roseboro v. Garrison. 528 F.2d 309(4th Cir. 1975), and opposes defendants' motion.

See Dkt. Nos. 50,70.




'Defendants Goodwyn and Turner have filed a motion to dismiss of their own in which they
claim not to have acted under the color of state law and additionally state that "they remain
entitled to dismissal for the same reasons as Co-Defendants."       Dkt. No. 68. Accordingly,
they have "adopt[ed] and incorporate[d] by reference the Co-Defendants' Motion and supporting
Memorandum as it relates to the claims against them." Id

^ Defendants, however, simultaneously appear to concede that at least some claims raised against
defendants Jackson and Jones will survive the instant motion.        Dkt. No.45 (requesting
dismissal only of claims for injunctive relief against defendants Jackson and Jones as well as
claims raised against them in their official capacity).
Case 1:19-cv-00746-LO-JFA Document 74 Filed 12/23/20 Page 2 of 16 PageID# 595
Case 1:19-cv-00746-LO-JFA Document 74 Filed 12/23/20 Page 3 of 16 PageID# 596
Case 1:19-cv-00746-LO-JFA Document 74 Filed 12/23/20 Page 4 of 16 PageID# 597
Case 1:19-cv-00746-LO-JFA Document 74 Filed 12/23/20 Page 5 of 16 PageID# 598
Case 1:19-cv-00746-LO-JFA Document 74 Filed 12/23/20 Page 6 of 16 PageID# 599
Case 1:19-cv-00746-LO-JFA Document 74 Filed 12/23/20 Page 7 of 16 PageID# 600
Case 1:19-cv-00746-LO-JFA Document 74 Filed 12/23/20 Page 8 of 16 PageID# 601
Case 1:19-cv-00746-LO-JFA Document 74 Filed 12/23/20 Page 9 of 16 PageID# 602
Case 1:19-cv-00746-LO-JFA Document 74 Filed 12/23/20 Page 10 of 16 PageID# 603
Case 1:19-cv-00746-LO-JFA Document 74 Filed 12/23/20 Page 11 of 16 PageID# 604
Case 1:19-cv-00746-LO-JFA Document 74 Filed 12/23/20 Page 12 of 16 PageID# 605
Case 1:19-cv-00746-LO-JFA Document 74 Filed 12/23/20 Page 13 of 16 PageID# 606
Case 1:19-cv-00746-LO-JFA Document 74 Filed 12/23/20 Page 14 of 16 PageID# 607
Case 1:19-cv-00746-LO-JFA Document 74 Filed 12/23/20 Page 15 of 16 PageID# 608
Case 1:19-cv-00746-LO-JFA Document 74 Filed 12/23/20 Page 16 of 16 PageID# 609
